DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-22 are pending and are currently under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 2018/0127850). 
In regard to claim 1, Myers et al. (‘850) discloses a process for the continuous surface treatment of stainless steel coils with aqueous suspensions of rare earth oxide nano or micro particles or aqueous rare earth nitrate solutions of nano or microparticles (abstract and [0011]). Instant claim 1 recites continuously annealing the coated stainless steel strip and instant claim 16 recites wherein the steel would reside in the annealing furnace for a time of 60 seconds to 1 hour. Since Myers et al. (‘850) discloses wherein the steel would undergo annealing soaking for 1 to 72 hours, Myers et al. (‘850) would anticipate the claim [0015]. 
	In regard to claims 4-5, Myers et al. (‘850) discloses wherein the anneal process would be performed in a dry atmosphere with a dewpoint of -40⁰F [0015]. 
	In regard to claim 6, Myers et al. (‘850) discloses wherein the annealing would be conducted in a wet atmosphere with a dewpoint of more than 80⁰F [0015]. 
	In regard to claim 8, Myers et al. (‘850) discloses wherein the amount of yttrium on the surfaces was 300 to 3000 μg/m2 [0035]. 
	In regard to claim 9, Myers et al. (‘850) discloses wherein the amount of yttrium would preferably be in the range of 500 to 1000 μg/m2 [0035]. 
	In regard to claim 10, Myers et al. (‘850) discloses wherein the annealing temperature would be in the range of 1000 to 1800⁰F, which is within the claimed range [0015].
	In regard to claim 12, Myers et al. (‘850) discloses an annealing atmosphere with 100% hydrogen [0015]. 
	In regard to claim 13, Myers et al. (‘850) discloses an annealing atmosphere with 100% nitrogen [0015]. 
	In regard to claim 14, Myers et al. (‘850) discloses an annealing atmosphere comprising 30% by weight hydrogen and the balance nitrogen [0015]. 
	In regard to claim 15, Myers et al. (‘850) discloses an annealing atmosphere comprising 100% air [0015]. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2018/0127850). 
In regard to claim 7, Myers et al. (‘850) discloses wherein the annealing would be conducted in a wet atmosphere with a dewpoint of more than 80⁰F, which would include 100⁰F, which overlap the range of the instant invetion [0015]. MPEP 2144.05 I. 
	In regard to claim 11, Myers et al. (‘850) discloses wherein the annealing temperature would be in the range of 1000 to 1800⁰F, which overlaps the range of the instant invention [0015].
	In regard to claim 16, Myers et al. (‘850) discloses wherein the steel would undergo annealing soaking for 1 to 72 hours, which would overlap the range of the instant invention [0015]. MPEP 2144.05 I. 
	In regard to claims 17-19, Myers et al. (‘850) discloses wherein the longer annealing times would result in darker surfaces [0015]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time of annealing in order to achieve the desired surface shade. MPEP 2144.05 II. 
	In regard to claim 20, Myers et al. (‘850) discloses wherein at least one side of the stainless steel strip would be treated to impart a surface finish selected from the group consisting of 2B, 2D #4 polish, ESD and Greystone finishes (claim 11). 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 21, the closest prior art to Myers et al. (‘850) fails to disclose or adequately suggest cold rolling before the coating and continuous annealing steps. 
	In regard to claim 22, the closest prior art to Myers et al. (‘850) fails to disclose or adequately suggest continuous annealing before the coating and continuous annealing steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759